Citation Nr: 1002204	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-28 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
epididymitis.

2.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include as due to medications 
prescribed for service-connected disabilities and an 
undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle twitching, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2004 and November 2004 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied a compensable rating for bilateral epididymitis 
and denied service connection for GERD, shortness of breath 
as an undiagnosed illness, muscle twitching as an undiagnosed 
illness, hemorrhoids, and hypertension.  

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  In February 2008, 
the Board remanded the claims for additional development.

The issues of entitlement to service connection for shortness 
of breath as an undiagnosed illness, muscle twitching as an 
undiagnosed illness, hemorrhoids, and hypertension are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
bilateral epididymitis has been manifested by testicular pain 
and tenderness, reported hematuria and nocturia, weak or 
intermittent streaming, urinary frequency, erectile 
dysfunction, and periodic antibiotic therapy, but not by 
atrophied testicles, long-term drug therapy, one to two 
hospitalizations per year, or intermittent intensive 
management.

2.  The Veteran is separately service connected for a kidney 
disability (renal insufficiency) and, thus, the rating 
criteria for renal dysfunction are not for application with 
respect to his bilateral epididymitis.

3.  The Veteran is currently service connected for irritable 
bowel syndrome (IBS).  All gastrointestinal symptoms not 
associated with that service-connected disability are 
attributable to a diagnosis of GERD, which is unrelated to 
his active service or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for epididymitis, 
now rated 0 percent, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes (DCs) 7523, 
7525 (2009)

2.  The Veteran's GERD is not due to an undiagnosed illness 
and was not otherwise incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The Veteran's bilateral epididymitis is currently rated as 
noncompensably disabling under DC 7599-7523.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be assigned as follows:  the 
first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the 
body involved, in this case, the nervous system, and the last 
two digits will be 99 for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2009).  

In this case, the RO has determined that the diagnostic code 
most analogous to the Veteran's bilateral epididymitis is DC 
7523, which pertains to complete atrophy of the testis.  
Under DC 7323, a zero percent rating is warranted for 
complete atrophy of only one testicle.  A 20 percent rating 
is warranted for complete atrophy of both testicles.  
38 C.F.R. § 4.115b, DC 7523.  

The record reflects that the Veteran has claimed that he 
suffers from erectile dysfunction.  Therefore, the Board will 
also consider whether he is entitled to a higher rating under 
DC 7522, which contemplates deformity of the penis, with loss 
of erectile power.  Diagnostic Code 7522 provides for a 
single 20 percent rating where the evidence shows deformity 
of the penis with loss of erectile power.  
38 C.F.R. § 4.115(b), DC 7522 (2009).  Moreover, where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
rating, a zero percent rating will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.

Additionally, the Board observes that the Veteran's service-
connected disability may be rated under the criteria for 
chronic epididymo-orchitis.  38 C.F.R. § 4.115b, DC 7525 
(2009).  Diagnostic Code 7525 directs that the disorder be 
rated as a urinary tract infection.  Such infections that are 
productive of obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per 
year warrant a noncompensable rating.  Urinary tract 
infections requiring long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management warrant a 10 percent disability rating.  
Recurrent, symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management warrant a 30 
percent rating.  38 C.F.R. § 4.115b, DC 7525 (2009).  

The Board acknowledges that the diagnostic criteria for 
urinary tract infections provide that, where there is poor 
renal dysfunction, the disability is to be rated under renal 
dysfunction.  In this case, however, the Veteran is 
separately service connected for renal insufficiency, which 
has been rated under the diagnostic criteria pertaining to 
renal dysfunction.  Therefore, the symptoms associated with 
that disability cannot be considered in determining whether a 
higher rating is warranted for his bilateral epididymitis as 
to do so would constitute impermissible pyramiding.  38 
C.F.R. § 4.14 (2009).

The pertinent evidence of record during the relevant appeals 
period includes reports of VA genitourinary examinations 
conducted in November 2004, September 2008, and February 
2009, and the Veteran's lay statements.

On VA examination in November 2004, the Veteran complained of 
a history of testicular tenderness and intermittent 
testicular pain since 1991, when he underwent surgical 
exploration of the scrotum and bilateral orchiopexy to treat 
testicular torsion.  The Veteran reported that his current 
testicular pain was bilateral in nature, but more severe on 
the right side than on the left.  He stated that over the 
past six years, he had noticed "post void dribbling along 
with occasional dribbling of urine which is independent of 
voiding."  According to the Veteran, that symptom had become 
more progressive over time and currently took the form of 
"persistent dribbling," which required him to place 
"toilet paper or a sock to absorb the urine that 
overflows."  The Veteran also complained of urinary 
frequency, which required him to get up an average of four 
times per night.  He stated that he had received periodic 
antibiotic therapy for acute episodes of epididymitis, but 
denied any symptoms of difficulty initiating stream, weak 
urinary stream, or urinary urgency.  In terms of occupational 
impairment, the Veteran reported that he had "called in sick 
approximately 10 times in the past year" due to testicular 
pain.  He further stated that, when his testicles swelled, he 
experienced severe groin pain that was aggravated by motion.  
At those times, the Veteran added, he had to wear a jock 
strap and stay at home and rest.  However, he denied any 
episodes of incapacitation.  

On physical examination, the Veteran's testes were found to 
be "down with no masses."  There was no evidence of 
epididymal tenderness and the Veteran did not otherwise 
appear to be in distress.  Based on the results of the 
examination, the VA examiner continued the Veteran's 
diagnosis of bilateral epididymitis, but noted that his 
current urinary control difficulties were not caused by that 
service-connected disability.

The record thereafter shows that at his June 2007 Board 
hearing, the Veteran testified that he had atrophy of both 
testes with associated pain, swelling, and nodules.

Pursuant to the Board's February 2008 remand, he was afforded 
a VA examination in September 2008.  At that time, the 
Veteran reported a history of right testicle torsion and 
severe testicular pain, which developed in service and for 
which he had undergone a bilateral orchiopexy and exploration 
of the left scrotum in July 1991.  Since that time, the 
Veteran stated, he had experienced intermittent testicular 
pain that occurred approximately two to three times weekly 
and had diminished in frequency in recent years.  He 
indicated that he also experienced mild bladder outlet 
obstructive symptoms, but denied any incontinence or 
hospitalization for his urinary problems.  Clinical 
examination was negative for any evidence of urinary 
abnormalities, elevated levels of creatine, or residuals of 
genitourinary disease.  Additionally, the VA examiner 
expressly concluded that the Veteran's service-connected 
bilateral epididymitis did not have an adverse impact on his 
employment or daily living activities.  

The Veteran was afforded an additional VA genitourinary 
examination in February 2009 in which he recounted his 
history of in-service testicular torsion and surgery.  During 
that surgery, the Veteran now reported, a portion of his 
testicle had been removed.  However, he acknowledged that he 
did not know which one.  He stated that since that surgery, 
he had experienced multiple urinary problems, including 
frequent hematuria and nocturia, and weak or intermittent 
streaming.  The Veteran also reported a history of renal 
dysfunction, for which he was separately service connected, 
as well as erectile dysfunction due to an unrelated surgery.  

Physical examination was negative for any testicular atrophy 
or other abnormalities of the testicles, penis, or bladder.  
Additionally, it was expressly noted that the Veteran's 
epididymus, spermatic cord, scrotum, and seminal vesicles all 
appeared normal.  There was no urinary bladder distention.  
Based on the results of the examination, the VA examiner 
diagnosed the Veteran with renal insufficiency, as per his 
reported history.  No other diagnoses were rendered.

After a careful review of the evidence of record, the Board 
finds that a compensable rating for the Veteran's bilateral 
epididymitis has not been warranted at any time during the 
relevant appeals period.  The Board recognizes that the 
Veteran has complained of testicular atrophy, with associated 
pain and tenderness in both testicles, dating since the time 
of his 1991 in-service testicular surgery, and that he also 
has reported multiple urinary symptoms, including hematuria, 
nocturia, persistent "dribbling," and weak or intermittent 
streaming.  Additionally, the Board acknowledges the 
Veteran's reports of periodic antibiotic treatment to treat 
his urinary symptoms.  However, neither the November 2004 nor 
the February 2009 VA examinations yielded any clinical 
evidence of testicular atrophy, urinary bladder distention, 
epididymal tenderness, or other genitourinary abnormalities.  
Nor is there any evidence of record showing that the 
Veteran's service-connected bilateral epididymitis has 
required long-term drug therapy, hospitalization, or 
intermittent intensive management.  

The Board has considered whether any other diagnostic code 
pertaining to the Veteran's bilateral epididymitis is 
applicable in this case.  However, while the Veteran reported 
at the time of his February 2009 VA examination that part of 
his testicle had been removed and that he suffered from 
erectile dysfunction, that examination was negative for any 
clinical findings of testicular or penile deformity.  Nor 
have such findings been shown at any other time during the 
relevant appeals period.  Accordingly, the Board finds that a 
higher 20 percent rating is not warranted under DC 7522, 
providing that loss of erectile power without deformity 
warrants no higher than a 0 percent rating, which the Veteran 
is currently assigned.   

Additionally, the Board recognizes the February 2009 VA 
examiner's diagnosis of renal insufficiency and the Veteran's 
subjective complaints of kidney problems.  However, he is 
separately service connected for renal insufficiency.  It is 
important not to intermingle the various symptoms and to 
avoid any pyramiding of benefits based on duplicative 
symptomatology.  38 C.F.R. § 4.14 (2009).

In sum, the Board finds that the Veteran is not entitled to a 
rating higher than zero percent for his bilateral 
epididymitis, and has not been entitled to a compensable 
rating at any time during the pendency of the appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's increased rating claim and that claim must be 
denied.

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  However, the 
rating schedule also provides for exceptional cases involving 
compensation.  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
Veteran's bilateral epididymitis.  Therefore, the Board finds 
that the application of the regular schedular standards have 
not been rendered impractical and that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not be warranted.

The Board acknowledges that the Veteran has complained of 
testicular pain and tenderness associated with his bilateral 
epididymitis that flares up periodically, causing him to miss 
approximately 10 days of work per year.  However, the record 
reflects that the Veteran remains employed fulltime.  
Moreover, the September 2008 VA examiner expressly found that 
the Veteran's bilateral epididymitis did not result in 
hospitalizations or adversely affect his employment and daily 
living activities.  There is no other objective evidence of 
marked interference with employment as a result of the 
Veteran's bilateral epididymitis.  Nor is there any evidence 
indicating that this service-connected disability has 
warranted frequent, or indeed, any periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In light of 
the above, the Board is not required to remand the claim to 
the RO for referral for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is already service connected for irritable bowel 
syndrome (IBS), which is rated under DC 7313, which pertains 
to irritable colon syndrome.  Diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in that area, as indicated in the instruction under 
the title Diseases of the Digestive System, do not lend 
themselves to distinct and separate disability ratings 
without violating the fundamental principle relating to 
pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2009).  Ratings under 
DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran, in written statements and testimony before the 
Board, in essence contends that he has gastrointestinal 
problems, including reflux, which are separate and distinct 
from his service-connected IBS and developed as a result of 
the Meals Ready to Eat that he consumed in service and the 
medications that he was later prescribed to treat his 
service-connected disabilities.  Alternatively, the Veteran 
asserts that those distinct gastrointestinal problems are 
related to an undiagnosed illness incurred during his service 
in the Persian Gulf War.  The Board is required to consider 
all theories of entitlement raised either by the claimant or 
by the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in view of the 
Veteran's contentions, the Board will consider whether 
service connection is warranted on a direct basis, or as 
secondary to one or more service connected disabilities, or 
as the result of an undiagnosed illness that the Veteran 
incurred as a result of his active service in the Persian 
Gulf.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
Veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained 
chronic multi-symptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2009).  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2009).  Objective indications of 
chronic disability include both signs, in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(3) (2009).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2009).

The Veteran's service records demonstrate that he served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War from September 1, 1990, to October 31, 1990.  Thus, 
for purposes of entitlement to compensation under 38 C.F.R. 
§ 3.317(d), the Veteran's status as a Persian Gulf Veteran is 
confirmed.  However, a review of the evidence reflects that 
the Veteran's gastrointestinal conditions have been diagnosed 
as gastrointestinal reflux disease (GERD).  Because the 
Veteran's conditions are attributed to a known diagnosis, the 
presumption of service connection under 38 C.F.R. § 3.317 is 
not applicable.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2009).  The Board thus turns to the merits of the 
Veteran's claim on alternate bases.

The Veteran asserts that he first developed symptoms of GERD 
during active service.  His service medical records reveal 
that in February 1990, he sought treatment for abdominal 
pain, nausea, vomiting, and diarrhea.  Clinical examination 
revealed mild edema and erythema of the throat, with some 
swelling of the right lymph node, as well some abdominal 
tenderness and guarding, with bowel sounds present.  However, 
the Veteran's lungs were clear and there were no findings of 
abdominal masses or organic megalcy.  The diagnosis was 
gastroenteritis for which the Veteran was prescribed clear 
fluids and rest.  No further complications were noted, and a 
September 1992 service medical examination was negative for 
any complaints or clinical findings of reflux or 
gastrointestinal problems.  In February 1993, the Veteran was 
treated for complaints of nausea and vomiting and diagnosed 
with viral gastroenteritis.  In September 1993, he was 
referred to the emergency room for treatment of an upset 
stomach with headache, diarrhea, and vomiting.  His vital 
signs were stable, and the assessment was rule out stomach 
flu.  In December 1993, he was treated for nasal congestion 
with cough, malaise, and loss of voice.  A clinical 
examination of his lungs was normal.  The assessment was an 
upper respiratory infection with laryngitis, for which the 
Veteran was prescribed oral medications.  The next month, the 
Veteran again sought treatment for complaints of vomiting and 
diarrhea.  Clinical examination was negative for any lung or 
abdominal abnormalities, and he was again diagnosed with and 
prescribed medication for viral gastroenteritis.  No follow-
up complications were reported and the Veteran indicated in 
an April 1994 report of medical history that he did not have 
a history of frequent indigestion or stomach, liver, or 
intestinal problems, and was otherwise in good health.

The Veteran's service medical records are void of any 
complaints or clinical findings specifically pertaining to 
GERD.  Nor do those records show any gastrointestinal or 
reflux problems on separation.  Accordingly,  the Board finds 
that there is no evidence of a chronic gastrointestinal or 
reflux problems in service.  38 C.F.R. § 3.303(b) (2009).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the Veteran's claim for service connection for GERD.  38 
C.F.R. § 3.303(b) (2009).  

While the Veteran now claims to have received treatment for 
GERD-related symptoms within a year after leaving service, 
that account is not supported by the evidence of record.  On 
VA examination in March 1996, five months after his 
discharge, he did not report a history of reflux or 
gastrointestinal problems.  On clinical examination, his 
abdomen was deemed "benign" and no reflux or other 
gastrointestinal abnormalities were noted.

The Veteran's VA medical records reflect that in August 2003, 
he was treated for gas pains after drinking soda.  In 
December of that year, he complained of early satiety, 
bloating, and reflux.  Clinical examination was unremarkable, 
but the VA treating provider opined that the Veteran's 
reported symptoms were suggestive of gastroparesis and IBS. 

In January 2004, the Veteran underwent a gastroenterology 
examination, which included an esophagogastroduodenoscopy 
that yielded clinical findings consistent with a diagnosis of 
GERD.  The record thereafter shows that the Veteran has 
continued to receive treatment for GERD on an ongoing basis.  
However, none of his VA treating providers has related that 
condition to a service-connected disability or any other 
aspect of his military service.

The Veteran underwent a VA examination in June 2005 in which 
he reported a "10 or 12 year history of intermittent 
abdominal bloating, right upper quadrant pain, nausea and 
vomiting and occasional diarrhea."  He stated that his 
symptoms had worsened over the past year and that he had lost 
approximately 15 pounds in the last month.  The Veteran added 
that he had been seen in the emergency room on two occasions 
for "acute attacks" and had missed approximately one week 
of work due to his gastrointestinal symptoms.  He denied any 
other occupational or daily activity impairment, and stated 
that his symptoms had a "fair response" to his current 
medication regimen.  Clinical examination was negative for 
any abdominal problems, evidence of reflux, or other 
gastrointestinal abnormalities.  Based on the results of the 
examination and a review of the claims folder, the VA 
examiner diagnosed the Veteran with GERD and IBS.  
Significantly, while that examiner found that the IBS was 
more likely than not related to service, he concluded that 
the "specific symptoms and signs compatible with GERD" and 
not included in the IBS diagnosis were not service-related.  
The Veteran was subsequently granted service connection for 
IBS, effective February 2004.  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded a follow-up VA examination in September 2008 in 
which he reported a continuation of abdominal bloating and 
pain, with accompanying nausea, vomiting, and diarrhea.  He 
also complained of chronic dysphagia over the past 18 years, 
as well as pyrosis and stool discoloration.  Notwithstanding 
the Veteran's complaints of long-term dysphagia, the VA 
examiner noted that there was no evidence of such a problem 
in the Veteran's service medical records.  Based on a review 
of those records and other pertinent evidence in the 
Veteran's claims folder, that examiner concluded that the 
Veteran's GERD was less likely than not related to any aspect 
of his military service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds the June 2005 and September 2008 VA 
examiners' opinions, indicating that the GERD symptoms that 
do not overlap with the Veteran's service-connected IBS are 
not related to any aspect of his military service, to be both 
probative and persuasive.  Those opinions were each based on 
a thorough and detailed examination of the Veteran and claims 
folder, and supported by a rationale.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Moreover, the Board 
notes that those VA examiner's findings are consistent with 
other clinical evidence of record reflecting treatment in 
service for abdominal pain, nausea, vomiting, and diarrhea, 
all symptoms associated with the Veteran's IBS, but no 
episodes of dysphagia, reflux, pyrosis, or other GERD-
problems that are independent of his service-connected 
disability.  Furthermore, the Board finds it significant that 
there is no contrary medical evidence and, thus, no basis to 
question the June 2005 and September 2008 VA examiner's 
conclusions.

The competent evidence of record reflects that the Veteran's 
GERD was first diagnosed in January 2004, several years after 
his separation from active service. The Veteran is thus not 
entitled to service connection for that disability on a 
presumptive basis and no peptic ulcer was shown within one 
year following his separation from service.  Additionally, 
while acknowledging the Veteran's reports of reflux, 
dysphagia, and pyrosis persisting since service, the Board 
nevertheless concludes that, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of those GERD symptoms.  This weighs heavily 
against the specific issue on appeal.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, the competent evidence does not indicate 
that it is at least as likely as not that the Veteran's GERD 
was caused or aggravated in service.  Indeed, the competent 
medical evidence weighs against a finding of a medical nexus, 
as the June 2005 and September 2008 VA examiners collectively 
found that it was less likely than not that any of the 
symptoms of the Veteran's GERD, which were not encompassed in 
his service-connected IBS, were related to any aspect of his 
military service, and the Board has assigned those opinions 
great probative weight.  

Moreover, the Board observes that the RO in its September 
2005 rating decision relied on the June 2005 VA examiner's 
report in determining that the Veteran was entitled to 
service connection for IBS under DC 7313.  The Veteran's 
assigned disability rating expressly contemplates all 
digestive and gastrointestinal manifestations, including 
abdominal pain, bloating, nausea, vomiting and diarrhea, 
which the VA examiner found to have developed in service or 
to be due to IBS.  Consequently, to assign service connection 
and a separate evaluation for GERD at this time based upon 
the IBS symptomatology that is already service-connected 
would constitute impermissible "pyramiding" as there is no 
competent medical evidence showing that any of separate 
gastrointestinal manifestations associated with that 
disability, including reflux, dysphagia, and pyrosis, were 
caused or aggravated in service.  38 C.F.R. § 4.14 (2009).  
Accordingly, the Board finds that service connection for GERD 
is not warranted on a direct basis.  

Nor is service connection warranted on a secondary basis.  
The Board recognizes that the Veteran has attributed his GERD 
symptoms to the medications prescribed for his service-
connected disabilities, including IBS.  However, there is no 
competent medical evidence showing that any of the Veteran's 
prescription medications have caused or aggravated his 
reflux, dysphagia, pyrosis, or any other GERD symptom that is 
not already contemplated in the rating assigned for his 
service-connected IBS.

The Board has considered the Veteran's assertions that his 
gastrointestinal problems are the result of his active 
service, including as secondary to an undiagnosed illness 
incurred during his service in the Persian Gulf War and to 
the medications prescribed for service-connected 
disabilities.  Lay evidence is one type of evidence that the 
Board must consider when a Veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2009).  As a lay person, 
however, the Veteran is not competent to provide opinions 
requiring medicals knowledge, such as a question of medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the Veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his currently diagnosed GERD and 
his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board).

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's GERD first manifested several 
years after his active duty and is not related to service, 
including to any undiagnosed illness incurred during his 
service in the Persian Gulf War or to any service-connected 
disability.  As the preponderance of the evidence is against 
the claim for service connection for GERD, that claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, March 2006, 
June 2008, and October 2008, rating decisions in July 2004 
and November 2004, and a statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for bilateral epididymitis is denied.

Service connection for gastroesophageal reflux disease is 
denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for service connection for shortness of 
breath, muscle twitching, hemorrhoids, and hypertension.

The Veteran has indicated that his shortness of breath and 
muscle twitching are due to an undiagnosed illness incurred 
during his service in the Persian Gulf War.  He served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War and, therefore, for purposes of entitlement to 
compensation under 38 C.F.R. § 3.317(d), his status as a 
Persian Gulf Veteran is confirmed.  Accordingly, the Board is 
required to consider whether service connection may be 
warranted.  38 C.F.R. § 3.317 (2009).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the record reflects that 
the Veteran was afforded a VA examination in September 2008 
in which the examiner found that the Veteran's shortness of 
breath was associated with fatigue and was "most likely 
secondary to anxiety and less likely than not related to 
events that occurred in military service."  Additionally, 
that examiner indicated that the Veteran's muscle twitching 
was associated with myalgia and had "no explainable medical 
causation and was less likely than not related to events that 
occurred in service."  Significantly, however, the VA 
examination did not include Gulf War protocols.  

In view of the Veteran's confirmed Gulf War service, and the 
September 2008 VA examiner's findings of shortness of breath 
and muscle twitching associated with fatigue and myalgia, 
respectively, it remains unclear to the Board whether those 
conditions may be considered manifestations of an undiagnosed 
illness or a chronic multi symptom illness, such as chronic 
fatigue syndrome and fibromyalgia.  Accordingly, the Board 
finds that, on remand, the Veteran should be afforded a VA 
examination in accordance with Gulf War guidelines.  38 
C.F.R. § 3.159(c)(4). 

A remand is also warranted with respect to the Veteran's 
claim of service connection for hemorrhoids.  The Veteran's 
service medical records reflect that in May 1992, he was 
treated for rectal bleeding.  His post-service VA medical 
records show that he has been treated on numerous occasions 
for complaints of itching, post bowel movement bleeding, and 
rectal pain, and that a diagnosis of hemorrhoids has been 
rendered.  

Pursuant to the Board's remand, the Veteran was afforded a 
September 2008 VA examination in which the examiner noted the 
Veteran's treatment for in-service rectal bleeding.  
Nevertheless, that examiner found that because a formal 
diagnosis of hemorrhoids had not been made in service, he 
could not "attribute the patient's hemorrhoids as being 
related to events that occurred in military service without 
resorting to speculation."  

The Board observes that opinions, such as that rendered by 
the September 2008 VA examiner, in which a physician is 
unable to opine regarding any causal connection between a 
Veteran's current complaints and his period of service have 
been characterized as non-evidence, and therefore lack 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Thus, the Board finds that the September 2008 VA examiner's 
opinion is not probative for the purpose of determining 
whether the Veteran's currently diagnosed hemorrhoids was 
caused or aggravated in service.  A remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). Accordingly, the Board finds it necessary to 
remand for an additional examination and etiological opinion 
in order to fully and fairly address the merits of the 
Veteran's claim.

Finally, a remand is also needed with respect to the 
Veteran's claim for service connection for hypertension.  The 
Veteran's service medical records reveal that in January 
1990, he reported a history of heart disease, rheumatic 
fever, or heart murmur.  A review of his medical history 
yielded no findings of rheumatic fever, exercise intolerance, 
or other heart problems.  Clinical examination was negative 
for any cardiac or lung abnormalities, and the Veteran's 
blood pressure was assessed at 118/57, which was considered 
normal.  An August 1990 assessment revealed that the 
Veteran's blood pressure had risen to 132/88, which was still 
considered normal.  The Veteran subsequently underwent a 
service medical examination in September 1992 in which his 
blood pressure was measured as 120/70.  In January 1994, his 
blood pressure was assessed as 113/61.  In a report of 
medical history dated in April 1994, the Veteran stated that 
he was in good health and denied any history of high or low 
blood pressure or heart trouble.  Subsequent service medical 
records dated in February 1993, June 1993, September 1993, 
December 1993, November 1994, and May 1995, show blood 
pressure readings of 110/74, 124/76, 118/62, 137/57, 138/63, 
138/88, 142/64, and 155/65, which, while somewhat elevated, 
were still within normal limits.  The record is negative for 
any complaints or clinical findings of hypertension or 
related cardiovascular on separation.  There was no diagnosis 
of hypertension in service.

On a  VA examination in March 1996, five months after the 
Veteran's discharge, his blood pressure was assessed as 
90/60, his chest was found to be clear, and his heart beat 
had normal rate and rhythm, without murmurs, rubs, or 
gallops.  His VA medical records thereafter show that has 
been prescribed medication and undergone routine outpatient 
treatment for hypertension, which was provisionally diagnosed 
in September 2003 and confirmed in March 2004.

The Veteran was afforded a VA examination in June 2005 in 
which he reported a history of chest pain on exertion over 
the past to three years and formal diagnosis of hypertension 
in 2004.  On clinical examination, the Veteran's blood 
pressure was measured as132/88 and 136/80.  The VA examiner 
reviewed the Veteran's claims folder and found no evidence of 
hypertensive heart disease.  Then, after reviewing the other 
evidence of record and the results of the examination, that 
examiner stated that he could not attribute the Veteran's 
current diagnosis of hypertension to his active service 
without resorting to speculation.  Given the inherently 
speculative nature of that VA examination, the Board finds 
that it lacks lack probative value with respect to the 
Veteran's claim.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded a follow-up VA examination in September 2008 VA 
examination in which his serial blood pressures were assessed 
as 136/80, 136/82, and 134/78.  Based on a review of the 
Veteran's claims folder, the VA examiner concluded that there 
was no evidence that the Veteran's hypertension was related 
to his service-connected renal failure.  Significantly, 
however, that examiner did not render an opinion as to 
whether the Veteran's hypertension was otherwise related to 
service.  

In view of the elevated blood pressures recorded in service, 
the current diagnosis of hypertension, and the Veteran's 
report of a continuity of symptomatolgy of high blood 
pressure since service, and given that no VA examiner has yet 
provided an adequate opinion as to whether hypertension was 
incurred in or aggravated by service, the Board finds that an 
additional VA examination and etiological opinion is 
warranted to fairly decide the merits of his claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Gulf War 
examination with regard to his claims for 
service connection for shortness of breath and 
muscle twitching.  The examiner must review 
the claims folder and state that the claims 
folder was reviewed in the report.  A complete 
rationale for all conclusions and opinions 
must be provided.  Current VA Gulf War 
Examination Guidelines must be followed.  All 
indicated tests should be performed, and all 
findings reported in detail.  Specifically, 
the VA examiner's opinion should address the 
following:

a)  State whether the Veteran's 
shortness of breath is attributable to 
a known clinical diagnosis or 
causation, including chronic fatigue 
syndrome, or whether that problem is a 
manifestation of an undiagnosed 
illness.  

b)  If any shortness of breath disorder 
is determined to be attributable to a 
known clinical diagnosis, state whether 
it is at least as likely as not (50 
percent probability or greater) that 
the disorder was caused or aggravated 
by the Veteran's service or first 
manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007). 

c)  State whether the Veteran's muscle 
twitching is attributable to a known 
clinical diagnosis or causation, 
including fibromyalgia, or whether that 
problem is a manifestation of an 
undiagnosed illness.  

d)  If any muscle twitching is 
determined to be attributable to a 
known clinical diagnosis, state whether 
it is at least as likely as not (50 
percent probability or greater) that 
the disorder was caused or aggravated 
by the Veteran's service or first 
manifested during the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007). 

2.  Schedule the Veteran for a VA 
examination with a different specialist than 
the examiner who conducted the September 
2008 VA examination for the purpose of 
ascertaining the etiology of his currently 
diagnosed hemorrhoids.  The claims folder 
should be sent to the examiner for review 
and the examination report should note that 
review.  Specifically, the VA examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed hemorrhoids are causally or 
etiologically related to the in-service 
treatment he received in May 1992 for rectal 
bleeding or any other incident during his 
period of active service.  The VA examiner 
should reconcile any opinion expressed with 
all pertinent evidence of record, including 
the Veteran's service medical records 
indicating that he was treated for rectal 
bleeding in service and his post-service VA 
medical records showing treatment for 
itching, post bowel movement bleeding, and 
rectal pain, and a diagnosis of hemorrhoids 
has been rendered.  The examiner must 
consider the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule the Veteran for a VA 
examination with a different specialist than 
the examiners who conducted the June 2005 
and September 2008 VA examinations for the 
purpose of ascertaining the etiology of his 
currently diagnosed hypertension.  The 
claims folder should be sent to the examiner 
for review and the examination report should 
note that review.  Specifically, the VA 
examiner should state whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed hypertension was caused or 
aggravated beyond its normal progression in 
service.  The VA examiner should reconcile 
any opinion expressed with all pertinent 
evidence of record, including the Veteran's 
in-service reports of a history of heart 
disease, rheumatic fever, or heart murmur; 
the in-service assessments of elevated blood 
pressure; the post-service diagnosis of and 
treatment for hypertension; the June 2005 VA 
examiner's finding that there was no 
evidence of hypertensive heart disease; and 
the September 2008 VA examiner's opinion 
that the Veteran's hypertension was not 
caused or aggravated by his service-
connected kidney disability.  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Then, readjudicate the claims remaining 
on appeal.  If any decision remains adverse 
to the appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


